FILED
                             NOT FOR PUBLICATION                             NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GARY LEE NEWELL,                                 No. 10-35293

               Plaintiff - Appellant,            D.C. No. 9:10-cv-00015-DWM-
                                                 JCL
  v.

LAKE COUNTY COURT; et al.,                       MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Gary Lee Newell appeals pro se from the district court’s order denying his

motion for leave to proceed in forma pauperis. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the determination that a complaint lacks

arguable substance in law or fact, and for an abuse of discretion the denial of leave

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to proceed in forma pauperis. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368,

1369 (9th Cir. 1987). We may affirm on any ground supported by the record.

Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008).

We affirm.

      The district court did not abuse its discretion by denying Newell’s request to

proceed in forma pauperis because it appears from the face of the proposed

complaint that his claims lack arguable substance in law or fact. See Tripati, 821

F.2d at 1369-70; see also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.

280, 284 (2005) (the Rooker-Feldman doctrine bars de facto appeals of state court

judgments); Christopher v. Harbury, 536 U.S. 403, 415 (2002) (plaintiff must

establish a nonfrivolous, arguable underlying claim to state a claim for denial of

access to the courts); Sadoski v. Mosley, 435 F.3d 1076, 1079 (9th Cir. 2006)

(judges are absolutely immune from suits for damages based on their judicial

conduct except when acting “in the clear absence of all jurisdiction” (citations and

internal quotation marks omitted)); Franceschi v. Schwartz, 57 F.3d 828, 831 (9th

Cir. 1995) (per curiam) (municipal courts are arms of the state entitled to Eleventh

Amendment immunity).

      Newell’s remaining contentions are unpersuasive.

      AFFIRMED.


                                          2                                     10-35293